         Case 3:18-cv-00410-FKB Document 63 Filed 09/21/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 RICHARD BAKER                                                                PLAINTIFF

 VS.                                                  CIVIL ACTION NO. 3:18cv410-FKB

 TERRY GANN, et al.                                                       DEFENDANTS


                                          ORDER

       Richard Baker filed this action pursuant to 42 U.S.C. § 1983 while he was a

detainee at the Yazoo County Regional Correctional Facility (YCRCF). Presently before

the Court is the motion [41] of Defendants Mary Cotton, Dustin Wadford, and

Christopher Dean pursuant to Fed. R. Civ. P. 12(b)(5) to dismiss for insufficiency of

service of process or, in the alternative, to quash service. Plaintiff has not responded to

the motion. The Court concludes that service should be quashed and that process

should be re-issued for these defendants.

       The docket sheet reflects that the United States Marshal attempted service on

these defendants on December 13, 2019. See [38], [39], and [40]. The proof of service

indicates that the summons forms were left with Patty Fletcher at YCRCF. However, in

their motion, movants state that Ms. Fletcher, an accounts payable and inventory clerk

at the facility, was not authorized to accept service for them. Attached to their motion is

the affidavit of Ms. Fletcher, confirming her lack of authority.

       Where service is insufficient but curable, a court should generally quash the

service, rather than dismiss, and give the defendant another opportunity for service.

Bradley v. City of Hattiesburg Police Dep't, No. 2:12CV206-HSO-RHW, 2014 WL

1050411, at *3 (S.D. Miss. Mar. 17, 2014) (citing Albo v. Suzuki Motor Corp., Civ. No.
         Case 3:18-cv-00410-FKB Document 63 Filed 09/21/20 Page 2 of 2




308–0139–KC, 2008 WL 2783508, *1 (W.D.Tex. July 2, 2008). This approach is

particularly appropriate in the present case, as Plaintiff, who is proceeding in forma

pauperis, had no control over the manner of service.

       According, it is hereby ordered that service on Defendants Cotton, Wadford, and

Dean is quashed. The Clerk is directed to re-issue a summons for each of these

defendants and to forward same to the United States Marshal for service.

       So ordered, this the 21st day of September, 2020.



                                                 s/ F. Keith Ball _____________
                                                 United States Magistrate Judge




                                             2
